DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Response to Amendment
This office action is responsive to an amendment filed 11/19/2021. As directed by the amendment, claims 1, 6, and 12-13 were amended, and no claims were cancelled nor added. Thus, claims 1-20 are presently pending in this application

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 13, the limitation “at least one sealed cold pack…each of the at least one cold pack” (lines 2-3) is unclear as to how many cold packs the applicant is trying to claim, claim 13, lines 1-2, claims “at least one sealed cold pack”, however, lines 2-3 claims “each of the at least one cold pack”, wherein the term “each” implies that there are a plurality (two or more), therefore, it is unclear if the applicant is trying to claim at least one cold pack or a plurality of cold packs. If the applicant intends on 

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed. 
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The following is an examiner’s statement of reasons for indicating allowable subject matter: The closest prior art of record Deren (2018/0000626), Vess (2011/0190675), Diana (2004/0210176), Yang (2014/0221880) and Hanks (2015/0148196) do not specifically disclose the claimed apparatus as presented in the claims 1-20. 
Regarding claim 1, Deren discloses a therapy dynamic hand splint system (see 10A and pump disclosed in paragraph 0033, fig. 3), comprising: a pump (see pump in paragraph 0033), a sleeve (10A) comprising PVC (see paragraph 0052, Deren 
Vess teaches a sleeve (202, fig. 1) comprise a first edge and a second edge opposite the first edge, the first and second edges releasably coupled to each other through two straps (straps is ends having 204a, 204b, 204c, 204c, see fig. 2), the first 
Diana teaches a sleeve (see sleeve 300, fig. 4) for compressing a limb (see abstract) and to provide a cool/cold or heat treatment (see paragraphs 0037 and 0046, heat exchanger 118 can provide cool or heat fluid to the wrap to compress and provide thermal therapy, cool is interpreted as cold, since the claim has not establish a temperature, furthermore, claim 36, Diana claim a temperature range of 32°F to 70°F which would overlap with the claimed temperature range of the instant claim 5 (0°C to 20°C)) by an electric pump (108, fig. 4), a fluid reservoir (120, fig. 4) comprising the fluid, wherein the fluid is in thermal contact with a refrigeration device (118, fig. 4) and maintained within a therapeutic temperature range (paragraph 0046 and entire disclosure, Diana discloses that the device would provide cool fluid, which would be maintained within a therapeutic temperature range), the fluid furthermore in fluidic communication with a fluid tight cavity (cavity within 300) of the sleeve and the inflatable bladder through the electric pump, at least one valve (valve 116, fig. 4, paragraph 0041) and at least one hose (see circuit in fig. 4 and paragraph 0046, see hose 65 for reference relative to fig. 4).  
Yang teaches an electric pump (7, fig. 6), refrigeration device that is thermoelectric (4, fig. 6, paragraph 0025), a fluid reservoir (reservoir 31, see fig. 6) comprising the cold fluid (cold fluid in 31, see paragraph 0028), wherein the fluid is in thermal contact with the refrigeration device (See fig. 6) and maintained within a 
Hanks teaches an inflatable gripper that is for opening a hand of a user (see figs. 1-3 and paragraphs 0027 and 0030). 
However, Deren, Vess, Diana, Yang and Hanks fail to disclose the combinations of structures as claimed and that the inflatable bladder is configured to be inserted into the palm of the contracted spastic hand and inflated to exert outward force on the contracted spastic hand and open the contracted spastic hang. Therefore, to modify Deren, Vess, Diana, Yang and Hank to arrive at the claim invention would be based upon improper hindsight reasoning. 
Regarding claim 6, Deren discloses a therapy dynamic hand splint system (see 10A and pump disclosed in paragraph 0033, fig. 3), comprising: a pump (see pump in paragraph 0033), a sleeve (10A) having fluid tight cavity (see cavities 20A and 18A in fig. 4, paragraph 0035) filled with fluid pressurized by the pump (see paragraph 0033), and the sleeve extends along a majority of a forearm of a user when the sleeve is wrapped around the forearm (see the annotated-Deren fig. 4 in the Non-final rejection mailed on 8/31/2021, see paragraph 0035), an inflatable bladder (16a, fig. 4, paragraph 0035) having an expanded state wherein the bladder is charged with fluid pressurized by the pump and a collapsed state wherein the bladder is substantially empty, the inflatable bladder sized such that it is small enough that at least a portion of the bladder fits inside a palm of a contracted spastic hand of the user while the bladder is in the collapsed state and large enough that the portion is larger than the palm of the 
Vess teaches a sleeve (202, fig. 1) comprise a first edge and a second edge opposite the first edge, the first and second edges releasably coupled to each other through two straps (straps is ends having 204a, 204b, 204c, 204c, see fig. 2), the first and second edges sized to extend along a limb of a user when the sleeve is wrapped around the limb (see fig. 2 with reference to fig. 3, the first edge is the side having 212a, 212c, 212d, and the second edge is the edge forming the valleys between 204a and 204b, see paragraphs 0020-0021). 
Diana teaches a sleeve (see sleeve 300, fig. 4) for compressing a limb (see abstract) and to provide a cool/cold or heat treatment (see paragraphs 0037 and 0046, heat exchanger 118 can provide cool or heat fluid to the wrap to compress and provide thermal therapy, cool is interpreted as cold, since the claim has not establish a temperature, furthermore, claim 36, Diana claim a temperature range of 32°F to 70°F which would overlap with the claimed temperature range of the instant claim 5 (0°C to 20°C)) by an electric pump (108, fig. 4), a fluid reservoir (120, fig. 4) comprising the 
Yang teaches an electric pump (7, fig. 6), refrigeration device that is thermoelectric (4, fig. 6, paragraph 0025), a fluid reservoir (reservoir 31, see fig. 6) comprising the cold fluid (cold fluid in 31, see paragraph 0028), wherein the fluid is in thermal contact with the refrigeration device (See fig. 6) and maintained within a therapeutic temperature range (see paragraph 0029), the fluid furthermore in fluidic communication with a fluid-tight cavity (fluid chamber of 1, fig. 7) through the electric pump, at least one valve and at least one hose (5, see fig. 7).
Hanks teaches an inflatable gripper that is for opening a hand of a user (see figs. 1-3 and paragraphs 0027 and 0030). 
However, Deren, Vess, Diana, Yang and Hanks fail to disclose the combinations of structures as claimed and that the inflatable bladder is configured to be inserted into the palm of the contracted spastic hand and inflated to exert outward force on the contracted spastic hand and open the contracted spastic hang. Therefore, to modify 
Regarding claim 12, Deren discloses a therapy dynamic hand splint system (see 10A and pump disclosed in paragraph 0033, fig. 3), comprising: a pump (see pump in paragraph 0033), a sleeve (10A) comprising a fluid source (fluid within cavities 20A and 18A in fig. 4, paragraph 0035) filled with fluid pressurized by the pump (see paragraph 0033), the sleeve sized to extend along a majority of a forearm of a user when the forearm is worn and the fluid source is in thermal contact with the forearm (see the annotated-Deren fig. 4 in the Non-final rejection mailed on 8/31/2021, see paragraph 0035), an inflatable bladder (16a, fig. 4, paragraph 0035) having an expanded state wherein the bladder is charged with fluid pressurized by the pump and a collapsed state wherein the bladder is substantially empty, the inflatable bladder sized such that it is small enough that at least a portion of the bladder fits inside a palm of a contracted spastic hand of the user while the bladder is in the collapsed state and large enough that the portion is larger than the palm of the contracted spastic hand when the bladder is in the expanded state (see the annotated-Deren fig. 4 in the Non-final rejection mailed on 8/31/2021 and paragraphs 0035 and see paragraph 0033 for valve 22, as shown, chamber 16 having a portion that fits into the palm of the user, furthermore, Deren discloses that the chamber comprises valve 22 such that the chamber can be inflated, therefore, it would be able to expand and contract, and when contracted, relatively, in the collapsed state, the bladder is substantially empty, furthermore, depending on the user’s size the bladder would be larger than the palm of the contracted spastic hand when the bladder is in the expanded state), at least one valve (see valve 22).  

Yang teaches an electric pump (7, fig. 6), refrigeration device that is thermoelectric (4, fig. 6, paragraph 0025), a fluid reservoir (reservoir 31, see fig. 6) comprising the cold fluid (cold fluid in 31, see paragraph 0028), wherein the fluid is in thermal contact with the refrigeration device (See fig. 6) and maintained within a therapeutic temperature range (see paragraph 0029), the fluid furthermore in fluidic 
Hanks teaches an inflatable gripper that is for opening a hand of a user (see figs. 1-3 and paragraphs 0027 and 0030). 
However, Deren, Diana, Yang and Hanks fail to disclose the combinations of structures as claimed and that the inflatable bladder is configured to be inserted into the palm of the contracted spastic hand and inflated to exert outward force on the contracted spastic hand and open the contracted spastic hang. Therefore, to modify Deren, Diana, Yang and Hanks to arrive at the claim invention would be based upon improper hindsight reasoning. 

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
The applicant on page 10, lines 6-15 of the remarks argues that the office action asserts that the limitation “at least one sealed cold pack…each of the at least one cold packs” makes it unclear whether applicant “is trying to claim at least one cold pack or a plurality of cold packs”, however, applicant disagrees, the language “at least one sealed cold pack” claims that there is one or more cold packs. When applicant then claims that “each of the at least one cold pack” is substantially equal in length to a majority of the forearm,” this means that, regardless of the actual number of cold packs present, each of them “is substantially equal in length to a majority of the forearm.” There is no ambiguity regarding what is being claimed because each element of the claim allows for . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hirata (2010/0042027) is cited to show a positive pressure chamber for extremities. 
Mann (5,531,668) is cited to show an inflatable palmar bladder. 
Hasegawa (4,807,606) is cited to show a therapeutic appliance for improving functions of hand comprising a plurality of inflatable bladders.  
Stern (5,383,827) is cited to show an inflatable hand orthosis. 
Mummert (4,274,399) is cited to show an inflatable bladder for flexing a hand of the user. 
Eriksson (10,350,105) (2016/0081843) is cited to show a wrist-hand-finger orthosis comprising an inflatable bladder. 
TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785